DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 03, 2021 has been entered.

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on February 03, 2021 have been entered and carefully considered. Claims 19 – 24 and 33 have been canceled. Claims 17 – 18, 27 – 31 and 34 – 50 are pending in this application. Claims 27 – 30 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Edgson as detailed in the Office dated December 08, 2020.The invention as currently claimed is not found to be patentable for reasons herein below.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17 – 18, 31, 34 – 43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edgson et al. US 5,783,279 (Edgson).  

Considering claims 17 – 18, 31, 34 and 37 – 41, Edgson teaches interlocking reinforcing fibers (a plurality) for impregnation with a matrix material to form structural composite components, the structural composite components so formed, and methods and apparatus for the manufacture of such fibers [Abstract]. Further, Edgson teaches in the embodiment depicted in FIG. 1a a fiber having an “I” cross section, having two flanges 1, corresponding to Applicant’s end portions, joined by a web 2, corresponding to Applicant’s center portion. Furthermore, although Edgson teaches that the first flange and a further flange at a distance apart defining the required web dimensions, disposing web yarns between the flanges and engaging the web yarns by interlocking them with the further flange [Col. 4, 49 – 53], it does not specifically recognize that the maximum of the end or flange portions is larger than the maximum dimension of the center or web portion. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to pursue the known options within his or her technical grasp, and select larger dimension for the flange portion as it would be choosing from a finite 
As to the new limitation in claims 17 and 31 requiring that the composite comprises first, second and third fiber body, Edgson teaches a plurality of fibers comprised in the composite. Therefore, it would have been obvious to one of skill in the art at the time of the invention to pursue the known options within his or her technical grasp, and select a particular number of fiber bodies, including three, for the composite taught by Edgson, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The specific number would be selected as required by the desired level of strength and toughness for the composite. 
 

Considering claims 35 and 36, Edgson teaches at [Col. 1, 9 – 13] that the high strength fibers of the disclosure consist of glass, and that the composite matrix material may be selected from polyester or epoxy resins, known to be thermoplastic and thermoset respectively. . 

Considering claim 42, Edgson teaches in the embodiment depicted in FIG. 13 a composite having a parallelogram-shaped cross section. 

Considering claims 43 and 45, Edgson does not specifically recognize that the fibers and the matrix are optically transparent, nor that they have substantially equivalent indices of refraction. However, these properties are considered to be inherent to the prior art composite. Support for said expectation is based on the use of same materials, i.e. glass fibers coated with a matrix of thermoset or thermoplastic material. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Claims 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edgson et al. US 5,783,279 (Edgson) in view of DeMaria US 4,352,852 (DeMaria).

Considering claim 44, Edgson is relied upon as set forth above in the rejection of claim 31. Further, Edgson does not recognize that the interlocking fibers have a molecular weight that is higher than the molecular weight of the matrix. fibers have the use of a sacrificial material surrounding the matrix. However, DeMaria teaches a reinforced plastic composition comprising a plastic matrix derived from a thermosetting resin and embedded therein an effective amount of an acrylonitrile polymer fiber having a straight tenacity of at least about 5 grams per denier, and a molecular weight value of 58,000. A reinforced plastic composition prepared in accordance with the disclosure surprisingly exhibits strength values equivalent to those obtained with glass fiber at lower usage of reinforcing fiber. The examiner notes that the value of molecular weight for said PAN fibers is higher than the molecular weight of an epoxy resin. Therefore, it would have been obvious to one of skill in the art at the time of the invention to select .  

Claims 46 – 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edgson et al. US 5,783,279 (Edgson) in view of Ruan CN 102660098 A (Ruan). 

Considering claims 46 – 50, Edgson is relied upon as set forth above in the rejection of claim 31. Further, Edgson does not recognize the use of a sacrificial material surrounding the matrix. However, Ruan teaches the use of water-soluble sacrificial object comprises polyvinyl alcohol and starch, and prepared by casting, dipping liquid dry film sheet, sacrifice supplies, or house by injection molding method and on tube bracket. Said water soluble sacrificial material allows for molding of parts in blow molding or injection molding processes without pollution [Abstract]. Therefore, it would have been obvious to one of skill in the art at the time of the invention to use a sacrificial material as taught by Ruan in Edgson’s composite forming when it is desired to protect the environment and avoid pollution.  
   
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on February 03, 2021 have been entered and carefully considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections 

Applicant’s arguments filed on February 03, 2021 have been fully considered but they are found to be not persuasive. 

Applicant traverses the 103 rejections over Edgson in last Office action on the basis that Edgson fails to disclose every recitation of amended claims 17 and 31 of the present application. Applicant therefore submits that the rejection of claims 17 and 31 under 35 U.S.C. §103 is believed to be overcome. Claims 17 and 31 are believed to be allowable.

In response, the examiner submits that Applicant has failed to point out specifically what limitations are not rendered obvious by the cited prior art. Further, the examiner has properly addressed in the rejection above the new limitation in independent claims 17 and 31, requiring that the composite comprises first, second and third fiber body. 

Applicant traverses the rejection of dependent claims 44 and 46 – 50 based on same arguments directed to independent claims 17 and 31. These arguments have been properly addressed above. The rejection is proper and it is maintained. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/REL/
Ricardo E. Lopez/
Patent Examiner, Art Unit 1786